Exhibit 10.2

 

PEET’S COFFEE & TEA, INC.

 

AMENDED AND RESTATED
2000 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

Adopted November 1, 2000
Approved By Shareholders November 17, 2000

 

Amended and Restated on March 3, 2008
Amended and Restated on March 16, 2010

 

Amended and Restated on May 11, 2012

 

1. Purposes.

 

(a) Eligible Option Recipients. The persons eligible to receive Options are the
Non-Employee Directors of the Company.

 

(b) Available Options. The purpose of the Plan is to provide a means by which
Non-Employee Directors may be given an opportunity to benefit from increases in
value of the Common Stock through the granting of Nonstatutory Stock Options.

 

(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.

 

2. Definitions.

 

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b) “Annual Grant” means an Option granted annually to all Non-Employee
Directors who meet the criteria specified in subsection 6(b) of the Plan.

 

(c) “Annual Meeting” means the annual meeting of the shareholders of the
Company.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Common Stock” means the common stock of the Company.

 

(g) “Company” means Peet’s Coffee & Tea, Inc., a Washington corporation.

 



1

 

 

 

(h) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors of the Company who are not compensated by the Company for their
services as Directors or Directors of the Company who are merely paid a
director’s fee by the Company for their services as Directors.

 

(i) “Continuous Service” means that the Optionholder’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Optionholder’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Optionholder
renders such service, provided that there is no interruption or termination of
the Optionholder’s service. For example, a change in status without interruption
from a Non-Employee Director of the Company to a Consultant of an Affiliate or
an Employee of the Company will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

 

(j) “Director” means a member of the Board of Directors of the Company.

 

(k) “Disability” means the inability of a person, in the opinion of a qualified
physician acceptable to the Company, to perform the major duties of that
person’s position with the Company or an Affiliate of the Company because of the
sickness or injury of the person.

 

(l) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
any Nasdaq market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or closing bid, if no sales were reported)
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the common stock) (such exchange or market, the
“Applicable Market”) on the day of determination.

 

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(o) [INTENTIONALLY DELETED]

 

(p) “IPO Date” means the effective date of the initial public offering of the
Common Stock, which was January 25, 2001.

 



2

 

 

 

(q) “Non-Employee Director” means a Director who is not an Employee.

 

(r) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(s) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(t) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

 

(u) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(v) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(w) “Plan” means this Peet’s Coffee & Tea, Inc. 2000 Non-Employee Director Stock
Option Plan, as amended and restated from time to time in accordance with the
terms hereof.

 

(x) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(y) “Securities Act” means the Securities Act of 1933, as amended.

 

3. Administration.

 

(a) Administration by Board. The Board shall administer the Plan. The Board may
not delegate administration of the Plan to a committee.

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine the provisions of each Option to the extent not specified in
the Plan.

 

(ii) To construe and interpret the Plan and Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

 

(iii) To amend the Plan or an Option as provided in Section 12.

 

(iv) To terminate or suspend the Plan as provided in Section 13.

 



3

 

 

 

(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

 

(c) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. Shares Subject to the Plan.

 

(a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments, the Common Stock that may be issued pursuant to Options shall not
exceed three hundred thirty thousand (330,000) shares of Common Stock (the
“Reserved Shares”). As of each Annual Meeting, beginning in 2002, and continuing
through and including the Annual Meeting in 2009, the number of Reserved Shares
will be increased automatically by the least of (i) three quarters of one
percent (0.75%) of the total number of shares of Common Stock outstanding on
such date, (ii) sixty thousand (60,000) shares, or (iii) a number of shares
determined by the Board prior to such date, which number shall be less than (i)
and (ii) above.

 

(b) Reversion of Shares to the Share Reserve. If any Option shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan.

 

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5. Eligibility.

 

The Options as set forth in Section 6 of the Plan automatically shall be granted
under the Plan to all Non-Employee Directors.

 

6. Non-Discretionary Grants.

 

(a) [INTENTIONALLY DELETED]

 

(b) Annual Grants. Without any further action of the Board, a Non-Employee
Director shall be granted an Annual Grant as follows:

 

(i) On the day following each Annual Meeting commencing with the Annual Meeting
in 2001 and continuing through and including the Annual Meeting in 2011, each
person who is then a Non-Employee Director automatically shall be granted an
Annual Grant to purchase five thousand (5,000) shares of Common Stock on the
terms and conditions set forth herein.

 

In the event a Non-Employee Director begins service on a date other than the
date of the Annual Meeting, such Director shall be granted the pro rata amount
of shares representing the number of full calendar months of service remaining
until the one year anniversary of the previous Annual Meeting.

 



4

 

 

 

(ii) On the first Trading Day following each Annual Meeting commencing with the
Annual Meeting in 2012, each person who is then a Non-Employee Director
automatically shall be granted an Annual Grant to purchase, on the terms and
conditions set forth herein, the number of shares of Common Stock equal to: (x)
$65,000, divided by (y) 32% of the Average Fair Market Value of a share of
Common Stock.

 

In the event a Non-Employee Director begins service on a date other than the
date of the Annual Meeting, on the first Trading Day following the commencement
of such service, such Director shall be granted an Annual Grant to purchase, on
the terms and conditions set forth herein, the number of shares of Common Stock
equal to: (x) $65,000, divided by (y) 32% of the Average Fair Market Value of a
share of Common Stock; pro-rated for the number of full calendar months of
service remaining until the one year anniversary of the previous Annual Meeting.

 

For purposes of this Section 6(b)(ii), “Trading Day” means a day on which the
Applicable Market (as defined in Section 2(n)(i)) is open for the buying and
selling of securities.

 

For purposes of this Section 6(b)(ii), “Average Fair Market Value” means:

 

(1) If the Common Stock is listed on any established stock exchange or traded on
any Nasdaq market, the Average Fair Market Value of a share of Common Stock
shall be the average of the Fair Market Value on each Trading Day during the
thirty (30) calendar days preceding the applicable grant date.

 

(2) If the Common Stock is not listed on any established stock exchange or
traded on any Nasdaq market, the Average Fair Market Value of a share of Common
Stock shall be determined in good faith by the Board.

 

7. Option Provisions.

 

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

 

(a) Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.

 

(b) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 



5

 

 

 

(c) Consideration. The purchase price of stock acquired pursuant to an Option
may be paid, to the extent permitted by applicable statutes and regulations, in
any combination of the following methods:

 

(i) By cash or check.

 

(ii) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that the Optionholder has held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that the Optionholder did not acquire, directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes shall include delivery to the Company of
the Optionholder’s attestation of ownership of such shares of Common Stock in a
form approved by the Company. Notwithstanding the foregoing, the Optionholder
may not exercise the Option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

(iii) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

 

(d) Transferability. An Option is transferable by will or by the laws of descent
and distribution. An Option also is transferable (i) by instrument to an inter
vivos or testamentary trust, in a form accepted by the Company, in which the
Option is to be passed to beneficiaries upon the death of the trustor (settlor)
and (ii) by gift, in a form accepted by the Company, to a member of the
“immediate family” of the Optionholder as that term is defined in 17 C.F.R.
240.16a-1(e). An Option shall be exercisable during the lifetime of the
Optionholder only by the Optionholder and a permitted transferee as provided
herein. However, the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.

 

(e) Exercise Schedule. The Option shall be exercisable as the shares of Common
Stock subject to the Option vest.

 

(f) Vesting Schedule.

 

(i) With respect to Annual Grants granted on or prior to the Annual Meeting in
2012, 100% of the shares subject to the Annual Grant shall vest on the one year
anniversary of the previous Annual Meeting; provided, however, that if the
Non-Employee Director is not in Continuous Service between the date of grant and
such one year anniversary, then the number of shares that shall vest as of the
Non-Employee Director's termination of Continuous Service will represent the pro
rata amount for each full calendar month such Non-Employee Director was in
Continuous Service from the date of grant to such one year anniversary.

 



6

 

 

 

(ii) With respect to Annual Grants granted following the Annual Meeting in 2012,
100% of the shares subject to the Annual Grant shall vest on the earlier of (x)
the one year anniversary of the previous Annual Meeting and (y) if the next
Annual Meeting is held within thirty (30) days of the one year anniversary of
the previous Annual Meeting, the date of such next Annual Meeting; provided,
however, that if the Non-Employee Director is not in Continuous Service between
the date of grant and such vesting date, then the number of shares that shall
vest as of the Non-Employee Director's termination of Continuous Service will
represent the pro rata amount for each full calendar month such Non-Employee
Director was in Continuous Service from the date of grant to such one year
anniversary.

 

(g) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Optionholder’s Continuous Service, or (ii) the expiration
of the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate.

 

(h) Extension of Termination Date. If the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 7(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

 

(i) Disability of Optionholder. In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.

 

(j) Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the three-month period after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise the Option as
of the date of death) by the Optionholder’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (1) the date eighteen (18) months following the date of
death or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

 



7

 

 

 

8. Covenants of the Company.

 

(a) Availability of Shares. During the terms of the Options, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Options.

 

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Options and to issue and sell shares of Common Stock
upon exercise of the Options; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Option or
any stock issued or issuable pursuant to any such Option. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock upon exercise of such
Options unless and until such authority is obtained.

 

9. Use of Proceeds from Stock.

 

Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.

 

10. Miscellaneous.

 

(a) Stockholder Rights. No Optionholder shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to
such Option unless and until such Optionholder has satisfied all requirements
for exercise of the Option pursuant to its terms.

 

(b) No Service Rights. Nothing in the Plan or any instrument executed or Option
granted pursuant thereto shall confer upon any Optionholder any right to
continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(c) Investment Assurances. The Company may require an Optionholder, as a
condition of exercising or acquiring stock under any Option, (i) to give written
assurances satisfactory to the Company as to the Optionholder’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that the Optionholder is acquiring the stock subject to
the Option for the Optionholder’s own account and not with any present intention
of selling or otherwise distributing the stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if (1)
the issuance of the shares upon the exercise or acquisition of stock under the
Option has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.

 



8

 

 

 

(d) Withholding Obligations. The Optionholder may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under an Option by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Optionholder by
the Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of the Common
Stock otherwise issuable to the Optionholder as a result of the exercise or
acquisition of stock under the Option, provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.

 

11. Adjustments upon Changes in Stock.

 

(a) Capitalization Adjustments. If any change is made in the stock subject to
the Plan, or subject to any Option, without the receipt of consideration by the
Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject both to the Plan pursuant to
subsection 4(a) and to the nondiscretionary Options specified in Section 6, and
the outstanding Options will be appropriately adjusted in the class(es) and
number of securities and price per share of stock subject to such outstanding
Options. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)

 

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Options shall terminate immediately prior to
such event.

 

(c) Corporate Transaction. In the event of (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (each, a “Corporate
Transaction”), then with respect to Options held by Optionholders whose
Continuous Service has not terminated, the vesting of such Options (and the time
during which such Options may be exercised) shall be accelerated in full, and
the Options shall terminate if not exercised at or prior to the Corporate
Transaction. With respect to any other Options outstanding under the Plan, such
Options shall terminate if not exercised prior to the Corporate Transaction.

 



9

 

 

 

12. Amendment of the Plan and Options.

 

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
shareholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Rule 16b-3 or any Nasdaq or securities exchange
listing requirements.

 

(b) Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval.

 

(c) No Impairment of Rights. Rights under any Option granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Optionholder and (ii) the Optionholder
consents in writing.

 

(d) Amendment of Options. The Board at any time, and from time to time, may
amend the terms of any one or more Options; provided, however, that the rights
under any Option shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Optionholder and (ii) the Optionholder
consents in writing.

 

13. Termination or Suspension of the Plan.

 

(a) Plan Term. The Board may suspend or terminate the Plan at any time. No
Options may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Optionholder.

 

14. Effective Date of Plan.

 

The Plan became effective on the IPO Date and the Plan was approved by the
shareholders of the Company on November 17, 2000. The amended and restated Plan
shall become effective as the date approved by the Board.

 

15. Choice of Law.

 

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Washington, without regard to
such state’s conflict of laws rules.

 



10

